           Case 1:20-cv-01127-JMF Document 121 Filed 10/08/20 Page 1 of 2

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      October 8, 2020

By ECF
The Honorable Jesse M. Furman
United States District Judge, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

          Re:    New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
                 Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the Defendants in the above-referenced actions. We write
respectfully to update the Court on U.S. Customs and Border Protection’s (“CBP’s”) efforts to
resolve the residual effects of the rescinded policy at issue in these lawsuits (the “TTP Decision”).
See ECF Nos. 94, 109. 1

        First, with limited exceptions, the Trusted Traveler Program (“TTP”) applications of New
York residents whose applications had been cancelled when the TTP Decision went into effect
were restored to the TTP website on September 26, 2020. 2 These individuals will have until
March 26, 2021 to pay their application fees (which had been refunded) and resubmit their
applications for processing by CBP. CBP emailed instructions to these individuals on how they
should proceed should they wish to resume the TTP application process. Second, on September
25, 2020, CBP restored the TTP memberships of New York residents whose membership lapsed
while the TTP Decision was in effect. These individuals will maintain their membership in the
program and have until March 25, 2021, to submit a renewal application. If these TTP members
submit a renewal application between now and March 25, 2021, they will receive the 18-month
grace period to which all TTP members who submit a timely renewal application are entitled,
during which they will retain the benefits of TTP membership pending adjudication of their
renewal applications, absent the discovery of disqualifying information.

1
    Citations refer to the docket in New York v. Wolf, No. 20 Civ. 1127 (JMF) (S.D.N.Y.).

2 There are 50 TTP applications that were submitted by New York residents or individuals with
New York driver’s licenses that CBP is unable to restore. These applications were likely submitted
in hard copy. Restoration of these applications therefore requires applicants to create a new
account using the current online system. On October 5, 2020, CBP contacted each of these
individuals by phone, provided them with instructions for setting up a new account, and advised
them that their applications would be restored once their new accounts were created.
 Case 1:20-cv-01127-JMF Document 121 Filed 10/08/20 Page 2 of 2




We thank the Court for its attention to this matter.


                                       Respectfully submitted,

                                       AUDREY STRAUSS
                                       Acting United States Attorney

                               By:     /s/ Zachary Bannon
                                       ZACHARY BANNON
                                       ELIZABETH J. KIM
                                       CHRISTOPHER CONNOLLY
                                       Assistant United States Attorneys
                                       86 Chambers St. 3rd Floor
                                       New York, New York 10007
                                       Tel.: 212-637-2728
                                       Fax:    212-637-2717
                                       E-mail: Zachary.Bannon@usdoj.gov
                                               Elizabeth.Kim@usdoj.gov
                                               Christopher.Connolly@us.doj.gov




                                          2
